EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 This certification is provided pursuant to Section906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. § 1350, and accompanies the annual report on Form 10-K for the year ended December31, 2016 (the “Form 10-K”) of Mercantile Bank Corporation (the “Issuer”). I, Robert B. Kaminski, Jr., President and Chief Executive Officer of the Issuer, certify that to my knowledge: (i) the Form 10-K fully complies with the requirements of Section13(a) or Section15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m(a) or 78o(d)); and (ii) the information contained in the Form 10-K fairly presents, in all material respects, the financial condition and results of operations of the Issuer. Dated: March 6, 2017 /s/ Robert B. Kaminski, Jr. Robert B. Kaminski, Jr. President andChief Executive Officer
